Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 1 of 16




                   Exhibit A
     Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 2 of 16                             4/13/2020 3:06 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 42270157
                           2020-23052 / Court: 133                                                     By: Carolyn Overton
                                                                                                 Filed: 4/13/2020 3:06 PM

                                  CAUSE NO.

PLATSAS GROUP HOLDINGS, LLC & §                      IN THE DISTRICT COURT OF
PLATSAS PROPERTIES LLC,
     PLAINTIFFS,

V.                                           §       OF HARRIS COUNTY, TENS




                                                                               k
                                                                            ler
WEISER, LLC & STATE AUTO                     §                                  NH




                                                                         tC
PROPERTY & CASUALTY
INSURANCE COMPANY,




                                                                     ric
     DEFENDANTS.                             §                  JUDIC        DISTRICT




                                                                  ist
                                                               sD
                            PLAINTIFFS' ORIGINAL PETITI




                                                           es
        Plaintiffs PLATSAS GROUP HOLDINGS, LLC cb`T)LATSAS PROPERTIES LLC
                                                                 O


                                                        rg
(collectively, "Plaintiff') file this Plaintiffs' Original Petit i gainst Defendants WEISER, LLC

("Weiser") and STATE AUTO PROPERTY & CA
                                                     Bu    TY INSURANCE COMPANY ("State
                                                     n
                                                 ily

Auto") (Weiser and State Auto are collectively " Adants") and for cause of action would show
                                            ar
                                           M




the following:
                                      of




                                                 PARTIES
                                    e




                                       m
                                ffic




     1. Plaintiff, PLATSAS GRO          OLDINGS, LLC, is a Texas limited liability company.
                            O




     2. Plaintiff, PLATSAS P        RTIES LLC, is a Texas limited liability company.
                             y
                          op




     3. Defendant, WEIS        LC, is a Texas limited liability company doing business in the State
                    C




of Texas and may be       ed with process by serving their registered agent Larry J. Weiser at 1500
                 ial




                      0
               fic




Bingle Road,          , Texas 77055, or wherever they may be found.
          of




     4. De£e      , STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY, is an
        Un




insurance company doing business in the State of Texas and may be served with process by serving

their registered agent Corporation Service Company at 211 East 7th Street, Suite 620, Austin, Texas

78701-3218




                                                 1
        Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 3 of 16



       5. In the event any parties are misnamed or are not included herein, Plaintiff contends that

such was a "misidentification," "misnomer," and/or that such parties are/were "alter egos" of the

parties named herein.

                                          II.     JURISDICTION




                                                                                     k
                                                                                  ler
       6. The Court has jurisdiction over the lawsuit because the amount in cont          y exceeds this




                                                                               tC
court's minimum jurisdictional requirements.
                                                                                oQ




                                                                           ric
       7. Plaintiff seeks monetary relief from Defendants over $200,              00 but not more than




                                                                        ist
                                                                            O




                                                                     sD
$1,000,000.00, including damages of any kind, penalties, costs, e            ises, pre judgment interest,




                                                                   es
and attorney's fees.   TEx. R.   Civ. P. R. 47(c)(4).




                                                                rg
                                                III.    VENU
                                                             BuO
                                                            n
       8. Venue is permissive in Harris County unde             xas Civil Practice and Remedies Code §
                                                       ily

15.002(1) because all or a substantial part of              events or omissions giving rise to the claim
                                                   ar
                                                M




occurred in Harris County, Texas.
                                            (c-%
                                           of




                              IV.       DIrERY              CONTROL PLAN
                                        e
                                    ffic




       9. Plaintiff intends to condu     0 covery under Discovery Plan III.
                                 O




                                        REQUEST FOR DISCLOSURE
                             y
                          op




       10. Under Texas R             ivil Procedure 194, Plaintiff requests that Defendants disclose,
                       C




within 50 days of soe        of this request, the information or material described in Rule 194.2(a)-
                    ial




                     O
                  0_))
                 fic




(1).
            of




                                  VI.     FACTUAL BACKGROUND
          Un




       11. Plaintiff operates a well-established and popular restaurant in Houston's Midtown area at

318 Tuam St., Houston, Texas 77006 (the "Property").




                                                        2
     Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 4 of 16



    12. As a restaurant, it is imperative that the Property be in good repair, capable of accepting

customers throughout the day.

    13. Without a functioning building, it is impossible for Plaintiff's business to operate and make

a profit.




                                                                                   k
                                                                                ler
    14. Natural disasters, especially hurricanes, are a part of business along th       Pf Coast.




                                                                             tC
    15. As such, Plaintiff has always made sure to carry risk insurance              etter prepare for a
                                                                      oQ




                                                                         ric
disaster that could ruin Plaintiffs business.




                                                                      ist
                                                                   sD
    16. Plaintiff obtained insurance through Weiser to protect thei        siness.




                                                                es
    17. Plaintiff believed that Weiser would represent Plaint     r %est interests based on Weiser's


                                                             rg
representations that they were experienced and capabler           resenting local Houston restaurants.
                                                         Bu
                                                         n
    18. On or about August 26, 2017, Hurricane Hary y iit the Texas Gulf Coast, causing immense
                                                   ily

damage throughout Texas.
                                                 ar
                                             M




    19. The Property suffered extensive wkt          amage during Hurricane Harvey (the "Incident"),
                                           of




damaging numerous portions of the Pr
                                         e
                                     ffic




    20. At the time of the Inciden          ntiff insured the Property through Weiser and had an active
                                     O
                                 O




insurance policy in place.
                              y




                                 O
                           op




    21. That insurance       s       was with State Auto. Plaintiff promptly notified Weiser of the
                       C




Incident and State Acknowledged their receipt of the claim soon after.
                   ial




                       O
               fic




    22. Plaintif       promptly made temporary patch repairs to the Property to prevent further
                   o
          of




damage.
        Un




    23. During the month of September 2017, Weiser sent their representative and agent Mason

McEntire to inspect the Property and the damages suffered by Plaintiff.




                                                     3
        Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 5 of 16



    24. Plaintiff showed Mr. McEntire the specific areas of the Property that were damaged and

how severe the water damage was.

    25. Mr. McEntire also took pictures of the damage when he was at the Property.

    26. After touring the damaged Property, Mr. McEntire represented to PlaintifWt he would




                                                                                         k
                                                                                      ler
work on the claim with Plaintiff and State Auto.




                                                                                   tC
    27. Also, during September 2017, State Auto's representative, agent, an Ito juster Ryan Garrett




                                                                               ric
inspected the Property with Plaintiff




                                                                            ist
                                                                         sD
    28. Similar to Mr. McEntire's visit, Mr. Garrett witnessed t                 tent of the damages to the




                                                                    es
Property and took photographs of the damages.



                                                                rg
    29. Plaintiff provided copies of invoices for repair                 some estimates received, but those
                                                            Bu
                                                            ft`o, aim.
                                                            n
documents did not constitute the entire amount of t
                                                      ily

    30. Mr. Garrett from State Auto requested               tonal documentation, including contractors'
                                                    ar


                                                        0
                                                M




bids, to finalize the claim.
                                              of




    31. Plaintiff proceeded to research ,talC;actors for the next few months in an attempt to obtain
                                           e
                                       ffic




bids.
                                         Dv
                                  O




    32. Due to Hurricane Ha               s widespread havoc, it was difficult for Plaintiff to obtain bids
                             y
                          op




quickly, as contractors        61))J   out Texas were extremely busy in cleaning up the aftermath.
                      C




    33. Plaintiff wen      ough multiple different contractor bids before they were able to find a
                   ial




                     O
               fic




suitable and ap       late bid.
            of




               0
    34. In         Plaintiff advised Weiser that they would begin construction and repairs on the
          Un




Property.

    35. Plaintiff was also in constant contact with Weiser, attempting to get Weiser to submit all

of their claim documents, files, and photographs to State Auto.




                                                        4
     Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 6 of 16



    36. Weiser first-hand witnessed the full extent of the damages on the Property and what repairs

were required to make the Property a fully functioning restaurant once again.

    37. Plaintiff even sent Weiser a full breakdown of their construction costs on January 29, 2019.

    38. Upon receipt, Weiser confirmed that Plaintiff had provided the appropriate       cumentation




                                                                                 k
                                                                              ler
of their costs.




                                                                           tC
    39. In March 2019, Weiser contacted State Auto to follow up on Plainti         claim.
                                                                       oQ




                                                                       ric
    40. Plaintiff provided additional documentation and photographs j:         ing their claim to State




                                                                    ist
                                                                     OO




                                                                 sD
Auto and Weiser.




                                                              es
    41. However, State Auto denied receiving any documenta            or photographs from Weiser.




                                                            rg
    42. At this time, State Auto began questioning the Pr        's damages and the required repairs.
                                                        Bu
                                                       n
    43. State Auto mentioned that the repairs perfor        by Plaintiff were excessive compared to
                                                  ily

how Hurricane Harvey damaged the Property.
                                               ar
                                           M




    44. Based on State Auto's incorrect ‘,         sion that the Property was not damaged over the
                                        of




                                           0
amount of $34,551.53, State Auto ref           o pay any additional sums on Plaintiff's claim.
                                      e
                                  ffic




    45. To date, Plaintiff's dama        stained from Hurricane Harvey are well over $34,551.53.
                              O




   46. The following list re sents Plaintiff's damages calculated as of the date of this letter.
                             y




                            O
                          op




Additional damages ma      Scovered still, including business losses associated with the Incident.
                       C




            a. $7,65        for the Property's patio
                    ial
                  fic




            b.         0.25 for damages to the Property's patio tables
          of




             O
          $$15,915.00 for damages to the Property's electrical lights
        Un




            d. $12,574.00 for damages to the Property's Scanlin signs

            e. $29.946.60 for damages to the Property's ceilings and walls

            f.    $6,288.00 for damages to the Property's roof




                                                   5
     Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 7 of 16



            g. $21,639.00 for miscellaneous damages and repairs, including plumbing, tile,

                 framing, and painting work on the Property

            h. $3,746.65 for HVAC repairs on the Property

            i.   $14,126.50 paid by Plaintiff for employees' wages when employees ere unable to




                                                                                   k
                                                                                ler
                 work                                                                NH
                                                                                      3




                                                                             tC
            j.   $70,000.07 in direct business losses due to restaurant being       able to operate
                                                                           *,
                                                                            0




                                                                         ric
            k. Total: $183,940.88




                                                                      ist
                                                                   sD
    47. It is clear that Weiser failed to represent Plaintiff's best inter   s throughout their claim for




                                                                es
the Incident.



                                                             rg
    48. Weiser has damaged Plaintiff's business and inte fel with Plaintiff's ability to reestablish
                                                         Bu
                                                        n
themselves.
                                                   ily

    49. Had Weiser proactively assisted Plaintif 4their claim and kept State Auto, it is doubtful
                                                ar
                                            M




that State Auto would have denied their c
                                         of




    50. Regardless of Weiser's actions       tate Auto has failed to properly compensate Plaintiff for
                                        e
                                    ffic




their claim and Plaintiff demands         State Auto fully compensate Plaintiff.
                                   O




                            VII.        UNT I— BREACH OF CONTRACT
                               y




                            O
                            op




        Plaintiff incorpo el  of the previous paragraphs by reference.
                        C




    52. Plaintiff and       to Auto entered into an insurance policy whereby State Auto agreed to
                     ial




                        O
                 fic




insure Plaintiff        operty in exchange for Plaintiff's payment of the insurance policy. Plaintiff
          of




                 0
and Weise            red into a contract whereby Weiser would act as Plaintiff's agent and represent
        Un




Plaintiff's interests in dealing with Plaintiff's insurance claims.




                                                    6
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 8 of 16



   53. State Auto breached the contract by failing to cover the costs associated with fully

remediating and repairing the Property. Weiser breached the contract by failing to represent

Plaintiff's interests and by failing to provide appropriate documentation to State Auto.

   54. State Auto and Weiser's breach caused injury to Plaintiff in the amo                of at least




                                                                                 k
                                                                              ler
$200,000.00.




                                                                           tC
   55. ATTORNEY'S FEES. Plaintiff is entitled to recover reasonable and n          sary attorney's fees




                                                                       ric
under Texas Civil Practice and Remedies Code § 38.001(8). Plaintiff        *<' bided by the procedure




                                                                    ist
                                                                 sD
found in Texas Civil Practice and Remedies Code § 38.002. P1 n            is also entitled to recover




                                                               es
reasonable and necessary attorney's fees for any appeals.




                                                            rg
 VIII.     COUNT II- TEXAS DECEPTIVE TRAD JACTICES ACT VIOLATIONS
                                                        Bu O
                                                        n
   56. Plaintiff incorporates all of the previous par       hs by reference.
                                                ily

   57. Plaintiff is a consumer, as they purchase,       surance from Defendants.
                                             ar
                                         M




   58. Defendants are defendants who m‘          sued under the DTPA.
                                       of




   59. Defendants committed a wrongs0act under Texas Business & Commerce Code § 17.50(a).
                                     e
                                ffic




Defendants engaged in a false, r i     ading, or deceptive act or practice included in the DTPA
                             O




"laundry list" under Texas Blness & Commerce Code § 17.46(b) that Plaintiff detrimentally
                             y
                          op




relied on. To wit, Defe         ngaged in the following conduct:
                    C




           a. cause       nfusion or misunderstanding as to the source, sponsorship, approval, or
                 ial




                    O
               fic




                    ication of goods or services; TEx. BUS. & COMM. CODE § 17.46(B)(2);
           of




                aused confusion or misunderstanding as to affiliation, connection, or association
         Un




               with, or certification by, another; TEx. Bus. & COMM. CODE § 17.46(B)(3);




                                                    7
Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 9 of 16



     c. represented that goods or services had sponsorship, approval, characteristics,

          ingredients, uses, benefits, or quantities which they did not have; TEx. Bus. &

          COMM. CODE § 17.46(B)(5);

     d. represented that goods or services were of a particular standard, quad,ity, or grade,




                                                                         k
                                                                      ler
          or that goods are of a particular style or model, when they w         another; TEx.




                                                                   tC
          Bus. & COMM. CODE § 17.46(B)(7);
                                                                   oQ




                                                               ric
     e. advertised goods or services with intent not to sell the        dvertised; TEx. Bus. &




                                                            ist
                                                             OO




                                                         sD
          COMM. CODE § 17.46(B)(9);




                                                        es
     f. represented that an agreement conferred or inv        rights, remedies, or obligations



                                                   rg
          which it did not have or involve, or w         ere prohibited by law; TEX. Bus. &
                                               Bu  OQ
          COMM. CODE § 17.46(B)(12);
                                               n
                                         ily

     g. knowingly made false or misled c    statements of fact concerning the need for
                                       ar


                                      0
                                   M




        parts, replacement or repai   c ; TEX. Bus. & COMM. CODE § 17.46(B)(13);
                                 of




     h. represented that a guamic? or warranty confers or involves rights or remedies
                              e
                          ffic




          which it does not       r involve; TEX. Bus. & COMM. CODE § 17.46(3)(20);
                            ho
                       O




                           0
     i.   represented thawork or services had been performed on, or parts replaced in, goods
                     y




                       O
                  op




          when the,      or services were not performed or the parts replaced; TEX. Bus. &
               C




                    DE § 17.46(B) (22); and
            ial
          fic




    J.          to disclose information concerning goods or services which was known at
    of




   e      he time of the transaction when such failure to disclose such information was
  Un




          intended to induce Plaintiff into a transaction into which Plaintiff would not have

          entered had the information been disclosed; TEx. Bus. & COMM. CODE §

          17.46(B)(24).




                                           8
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 10 of 16



   60. Defendants also committed unconscionable actions or courses of action under Texas

Business and Commerce Code § 17.50(a)(3).

   61. Defendants' violations of the DTPA were a producing cause of Plaintiff's damages in an

amount no less than $200,000.00.




                                                                                  k
                                                                               ler
   62. DEFENDANTS ACTED KNOWINGLY. Defendants knowingly violated t                      PA because at




                                                                            tC
the time of the act or practice complained of, Defendants acted with actual        eness of the falsity,
                                                                          *,
                                                                          0




                                                                        ric
deception, or unfairness of the act or practice under Texas Business &         merce Code § 17.45(9).




                                                                     ist
                                                                  sD
   63. DEFENDANTS ACTED INTENTIONALLY. Defendants int n                    nally violated the DTPA




                                                               es
because Defendants had actual awareness of the falsity,              ion, or unfairness of the act or




                                                            rg
practice, or the condition, defect, or failure constituting      reach of warranty giving rise to the
                                                        Bu
                                                        n
Plaintiff's claim, coupled with the specific intent tl the Plaintiff act in detrimental reliance on
                                                   ily

the falsity or deception or in detrimental igno           of the unfairness under Texas Business &
                                                ar


                                                    0
                                            M




Commerce Code § 17.45(13).
                                          of




   64. ATTORNEY'S FEES. Plaintiff ismQed to recover reasonable and necessary attorney's fees
                                         e
                                  ffic




under Texas Business & Comm              `Lode § 17.50(d). Plaintiff is entitled to recover reasonable
                              O




and necessary attorney's fees fair any appeals.
                            y
                         op




                                  COUNT III- COMMON LAW FRAUD
                     C




   65. Plaintiff inco      ates all of the previous paragraphs by reference.
                  ial




                    O
              fic




   66. Defend           ade representations to Plaintiff regarding the insurance sold and provided by
         of




              0
Defendant         laintiff s Property.
       Un




   67. The representations made by Defendants were material and integral to Plaintiff in

purchasing insurance from Defendants.




                                                    9
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 11 of 16



    68. The representations made by Defendants were false because the insurance did not provide

relief that Defendants represented it would have.

    69. When Defendants made the representations, Defendants either knew those representations

were false or made the representations recklessly, as a positive assertion, and withtknowledge.




                                                                                  k
                                                                               ler
    70. Defendants intended for Plaintiff to rely upon their representations.       O




                                                                            tC
    71. Plaintiff did indeed rely on Defendants' representations.            0 00




                                                                        ric
                                                                               O
    72. Defendants' representations caused injury to Plaintiff in               amount no less than




                                                                     ist
                                                                  sD
$200,000.00.




                                                               es
               X.     COUNT IV- VIOLATIONS OF TEXA                    SURANCE CODE
                                                                O
                                                            rg
    73. Plaintiff incorporates all of the previous paragra,P    y reference.
                                                        Bu
   74. Defendants violated Texas Insurance Code §           1.051-.061, 541.151-.152, which prohibit
                                                     n
                                                  ily

                                             00
unfair insurance practices.
                                               ar
                                            M




    75. Defendants violated the requirem             Tex. Ins. Code Ann. §§ 542.051-.061 by failing
                                           of




to accept or reject Plaintiff's claim or    glaintiff notice within the required time limits.
                                       e
                                  ffic




    76. Specifically, Defendants n         resented the terms and benefits of the insurance policy sold
                                   O
                               O




to Plaintiff; did not, in good          effectuate a prompt, fair and equitable settlement; failed to
                            y
                         op




provide anything in w             garding the basis for their refusal to pay for damages covered by
                       C




Plaintiff's insurance        y; failed to properly investigate the claims of the Plaintiff; and acted in
                    ial
               fic




bad faith in de      41aintiff's claims.
          of




                  O
    77. Ba         n the facts stated herein and any other information presented to this court,
        Un




Defendants' actions were a direct and proximate cause of the damages Plaintiff suffered.

                       XI.    COUNT V- BREACH OF FIDUCIARY DUTY

    78. Plaintiff incorporates all of the previous paragraphs by reference.




                                                   10
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 12 of 16



    79. Weiser owed Plaintiff a fiduciary duty as Plaintiff's agent.

    80. Weiser intentionally breached their fiduciary duty by providing false representations to

Plaintiff.

    81. Weiser failed to act in all instances on behalf of Plaintiff.




                                                                                   k
                                                                                ler
    82. Weiser's breach of fiduciary duty has both injured Plaintiff and benefi           eiser.




                                                                             tC
    83. Plaintiff hired Weiser as their insurance agent to assist and manager insurance claims,




                                                                         ric
something which Weiser failed to do.




                                                                      ist
                                                                   sD
   84. Weiser's breach of their fiduciary damaged Plaintiff ice'/ an amount in excess of
                                                          „L-(V




                                                                es
$200,000.00.



                                                             rg
    85. Plaintiff now seeks to recover economic dama              eluding out-of-pocket losses, loss of
                                                         Bu
                                                      n
the Property, and exemplary damages for Weiser's iftntional behavior.
                                                   ily

                  XII.   COUNT VI- REQUEST               R DECLARATORY RELIEF
                                                 ar
                                               M




    86. Plaintiff incorporates all of the pr‘        paragraphs by reference.
                                           of




    87. Pursuant to the Texas Civil P          ice and Remedies Code Chapter 37, Plaintiff seeks a
                                        e
                                    ffic




declaratory judgment from this C

                                    9
                               O




    88. Plaintiff seeks to settle       to afford relief from uncertainty and insecurity with respect to
                             y
                          op




rights, status, and other           lations.
                         C




    89. Plaintiff see       eclaration of the following:
                     ial
                  fic




             a.          tate Auto's insurance policy on the Property was required to cover Plaintiff s
          of




              da     mages and claim on the Property.
        Un




    90. ATTORNEY'S FEES. Plaintiff is entitled to recover attorney's fees from State Auto as such

fees are deemed equitable and just. TEx. CIV. PRAC. & REM. CODE § 37.009.




                                                    11
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 13 of 16



             XIII.      DISCOVERY RULE/FRAUDULENT CONCEALMENT

    91. Plaintiff incorporate all of the previous paragraphs by reference.

    92. The discovery rule must be applied to the statute of limitations to Plaintiff's causes of

action if Defendants plead the affirmative defense of statute of limitations.




                                                                                  k
                                                                               ler
    93. As such, the statute of limitations for Plaintiff's causes of action must      fled until such




                                                                            tC
time Plaintiff discovered or in the exercise of reasonable diligence s             d have discovered




                                                                        ric
Defendants' wrongful acts.




                                                                     ist
                                                                  sD
    94. Plaintiff requests that the factfinder provide a finding p laintiff's invocation of the




                                                               es
discovery rule if Defendants plead the affirmative defense of      ite of limitations.
                                                              O


                                                             rg
    95. Defendants also fraudulently concealed their re       o comply with Plaintiff's request for
                                                       OQBu
                                                      n
coverage and assistance with their claim, entitling P1  iff to defer their causes of actions' accrual
                                                    ily

period until Plaintiff discovered or should have         overed Defendants' deceitful conduct or facts
                                                 ar
                                            M




giving rise to Plaintiff's causes of action.
                                        of




    96. Defendants had actual knowl -      .0e   of the defects, Defendants concealed the defects by
                                      e
                                 ffic




making a misrepresentation to P         'ff and/or remaining silent when Defendants had a duty to
                              O




speak, Defendants had a fixe urpose to conceal the defects, and Plaintiff reasonably relied on
                               y




                           O
                            op




Defendants' misrepreseet s and/or silence.
                        C




                        O            XIV.        CONSPIRACY
                  ial
               fic




    97. Plaintif o orporates all of the previous paragraphs by reference.
          of




    98. Dents        provide insurance to Plaintiff's Property and represented they would insure
        Un




Plaintiff's Property.

    99. Defendants acted jointly in falsely representing that Plaintiff's Property was adequately

insured and that coverage would be provided for the Property.




                                                    12
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 14 of 16



    100.           The objection of Defendants' combination was to accomplish an unlawful purpose

or a lawful purpose by unlawful means.

    101.           Defendants' had a meeting of the minds on the object or course of action.

    102.           Defendants' committed an unlawful, overt act to further the obje‘or course of




                                                                                    k
                                                                                 ler
action. Defendants' overt acts include, but are not limited to, representing that           roperty would




                                                                              tC
be fully insured and covered against loss.                                        62




                                                                          ric
    103.           Plaintiff suffered injury as a proximate result of Defers       ' wrongful acts; to wit,




                                                                       ist
                                                                           O




                                                                    sD
loss of use the Property, mental anguish, repair and remediat                  costs to the property, and




                                                                es
additional damages.



                                                             rg
    104.           Plaintiff seeks to hold Defendants joint O> severally liable for their unlawful
                                                           Bu
                                                          (e
                                                           n
acts.
                                                     ily

                          XV.     REQUEST FOR               PLARY DAMAGES
                                                  ar


                                                      0
                                               M




    105.           Plaintiff incorporates all o      revious paragraphs by reference.
                                           of




    106.           Pursuant to Texas Civil     0ctice
                                               a      and Remedies Code Chapter 41, Plaintiff seeks an
                                         e
                                     ffic




award of exemplary damages agai               efendants.
                                  O




    107.           Plaintiff seeksA award of exemplary damages against Defendants for their fraud
                               y
                            op




committed against Plait?
                          C




    108.           Defe         s' conduct was outrageous, malicious, or otherwise morally culpable,
                     ial




                       O
               fic




entitling Plaint          an award of exemplary damages to deter such conduct in the future.
          of




                                        XVL       JURY DEMAND
        Un




    109.           Plaintiff demands a jury trial in this case pursuant to Texas Rule of Civil Procedure

216 and tenders the appropriate fee with this petition.




                                                     13
    Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 15 of 16



                            XVII.      CONDITIONS PRECEDENT

   110.          All conditions precedent to Plaintiff's claim for relief have been performed or have

occurred.

                                       XVIII.     PRAYER




                                                                                  k
                                                                               ler
   111.          For these reasons, Plaintiff asks that the Court issue citation         efendants to




                                                                            tC
appear and answer, and that Plaintiff be awarded a judgment against Defen          s for the following:




                                                                        ric
            a. Actual damages;




                                                                     ist
                                                                      „
                                                                  sD
            b. Prejudgment and postjudgment interest;




                                                               es
            c. Court costs;



                                                             rg
            d. Attorney's fees;
                                                         Bu
                                                         n
            e. Exemplary damages;
                                                 ily

                                                     0d
            f. Additional DTPA damages and                  amages;
                                                ar


                                                     0
                                           M




            g. Expert costs;
                                        of




            h. Loss of use for the Proitty and its improvements;
                                      e
                                  ffic




            i.   Stigma damages t      0 Property;
                               O




            J.   Out of pocket    mages;
                            y
                         op




            k. Sunk cotaq
                      C




            1.   The d     ration requested by Plaintiff;
                   ial




                     O
                 fic




            m         of mitigation damages;
         of




                 O

          C       ost of substitute performance damages;
       Un




            o. Past and future mental anguish;

            p. Joint and several liability for Defendants;




                                                  14
Case 4:20-cv-01489 Document 1-1 Filed on 04/27/20 in TXSD Page 16 of 16



     q. Partial destruction of personal property- cost of repair and loss of use during repair;

          and

     r.   And all other relief to which Plaintiff is entitled.

                                          Respectfully submitted,




                                                                            k
                                                                         ler
                                          THE WELSCHER MARTIN                      W FIRM




                                                                      tC
                                          /s/ Nicholas Martinez
                                                                      0,S) 2




                                                                  ric
                                          Craig Welscher
                                          TBN: 21167200




                                                               ist
                                                                  0
                                          Nicholas T. Martinez




                                                            sD
                                          TBN: 24087986
                                          1111 North Loop        , Suite 702




                                                         es
                                          Houston, Texas       8
                                          Phone. No.: (     862-0800



                                                      rg
                                          Facsimile      713) 862-4003
                                                   Bu
                                          Email: D:L,                     n$L5In
                                               n
                                          ATTO        Y FOR PLAINTIFFS
                                            ily

                                              oO
                                         ar
                                     M




                                     o
                                     D
                                  of
                                e
                           ffic
                     y  O
                  op
                C
            ial
          fic
    of
  Un




                                             15
